DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Manning on 09/09/2021.
The application has been amended as follows: 
1. (Currently Amended) 	A magnetic resonance imaging system for imaging a subject, wherein the magnetic resonance imaging system comprises: 
a memory for storing machine executable instructions and pulse sequence commands, 
wherein the pulse sequence commands comprise:
tagging pulse sequence commands comprising a tagging inversion pulse portion for spin labeling a tagging location within the subject, a first background suppression portion, and a first image acquisition portion, 
wherein the first background suppression portion comprises first magnetic resonance fingerprinting (MRF) pulse sequence commands for acquiring a first portion of fingerprinting magnetic resonance data according to a magnetic resonance fingerprinting protocol; and
control pulse sequence commands comprising a control inversion pulse portion, a second background suppression portion, and a second image acquisition portion,
wherein the second background suppression portion comprises second MRF pulse sequence commands for acquiring a second portion of fingerprinting magnetic resonance data according to the magnetic resonance fingerprinting protocol;

and a processor for controlling the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to: 
acquire tagged magnetic resonance data according to a conventional arterial spin labeling protocol, and 
execute the first background suppression portion [[and]] to acquire [[a]] the first portion of [[the]] fingerprinting magnetic resonance data; 
acquire control magnetic resonance data by means of a conventional arterial spin labeling protocol by controlling the magnetic resonance imaging system with the control pulse sequence commands according to the conventional arterial spin labeling protocol, and 
execute the second background suppression portion [[and]] to acquire [[a]] the second portion of [[the]] fingerprinting magnetic resonance data; 
reconstruct tagged magnitude images using the tagged magnetic resonance data; 
reconstruct control magnitude images using the control magnetic resonance data; 
construct an arterial spin labeling (ASL)ASL image by subtracting the control magnitude images [[and]] from the tagged magnitude images from each other; 
reconstruct a series of magnetic resonance fingerprinting images using the first portion of [[the]] fingerprinting magnetic resonance data and/or the second portion of [[the]] fingerprinting magnetic resonance data; and 


2.	(Currently Amended) 	The magnetic resonance imaging system of claim 1, wherein at least one of the first background suppression portion or second background suppression portion further comprises background suppression pulse sequence commands.

3 	(Original)	The magnetic resonance imaging system of claim 2, wherein the background suppression portion is discretely divided into regions of the background suppression pulse sequence commands and at least one region of the MRF pulse sequence commands.

4.	(Previously Presented)	The magnetic resonance imaging system of claim 3, wherein the tagging pulse sequence commands and control pulse sequence commands comprise a delay between a last portion of the at least one region of the MRF pulse sequence commands and the image acquisition portion.

5.	(Previously Presented)	The magnetic resonance imaging system of claim 1, wherein the MRF pulse sequence commands comprise a flip angle portion.

6. 	(Original)	The magnetic resonance imaging system of claim 5, wherein the flip angle portion in the MRF pulse sequence commands of the tagging pulse sequence commands and the MRF pulse sequence commands of the control pulse sequence commands are identical.


8. 	(Original)	The magnetic resonance imaging system of claim 1, wherein the at least one magnetic resonance parametric map comprises angiography data.
9.	(Previously Presented)	The magnetic resonance imaging system of claim 1, wherein the MRF pulse sequence commands of the tagging pulse sequence commands comprise a first gradient encoding portion, wherein the MRF pulse sequence commands of the control pulse sequence commands comprise a second gradient encoding portion, wherein the first gradient encoding portion and the second gradient encoding portion encode identical portions of k-space.
10.	(Original)	The magnetic resonance imaging system of claim 9, wherein execution of the machine executable instructions further cause the processor to calculate averaged magnetic resonance data by averaging corresponding elements of the first portion of the fingerprinting magnetic resonance data with the second portion of the fingerprinting magnetic resonance data, wherein the series of magnetic resonance fingerprinting images is reconstructed using the averaged magnetic resonance data.

11.	(Previously Presented)	The magnetic resonance imaging system of claim 1, wherein the MRF pulse sequence commands of the tagging pulse sequence commands comprise a first gradient encoding portion, wherein the wherein the MRF pulse sequence commands of the control pulse sequence commands comprise a second gradient encoding portion, wherein the first gradient encoding portion and the second gradient encoding portion 
12.	(Previously Presented)	The magnetic resonance imaging system of claim 1, wherein the ASL image comprises a cerebral blood flow map, wherein the magnetic resonance fingerprinting dictionary is a function of cerebral blood flow, wherein execution of the machine executable instructions causes the processor to use the cerebral blood flow map to provide the cerebral blood flow to the magnetic resonance fingerprinting dictionary during determination of the at least one magnetic resonance parametric map.
13.	(Original)	The magnetic resonance imaging system of claim 12, wherein the at least one magnetic resonance parametric map comprises any one of the following: a T2 map, a T1 map, an MTT map, and combinations thereof.
14.	(Currently Amended) 	A computer program product comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a processor controlling a magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to:

acquire tagged magnetic resonance data by controlling the magnetic resonance imaging system with tagging pulse sequence commands according to a conventional arterial spin labeling protocol, wherein the tagging pulse sequence commands include a tagging inversion pulse portion for spin labeling a tagging location within the subject, a first background suppression portion, and a first image acquisition portion, wherein the first background suppression portion comprises first magnetic resonance fingerprinting (MRF) pulse sequence commands for acquiring a first portion of fingerprinting magnetic resonance data according to a magnetic resonance fingerprinting protocol;
acquire control magnetic resonance data by controlling the magnetic resonance imaging system with the control pulse sequence commands according to the conventional arterial spin labeling protocol, wherein the control pulse sequence commands include a control inversion pulse, a second background suppression portion, and a second image acquisition portion, wherein the second background suppression portion comprises second MRF pulse sequence commands for acquiring a second portion of fingerprinting magnetic resonance data according to the magnetic resonance fingerprinting protocol;
reconstruct tagged magnitude images using the tagged magnetic resonance data;	reconstruct control magnitude images using the control magnetic resonance data;

reconstruct a series of magnetic resonance fingerprinting images using the first portion of the fingerprinting magnetic resonance data and/or the second portion of the fingerprinting magnetic resonance data; and	
generate at least one magnetic resonance parametric map by comparing the series of magnetic resonance fingerprinting images with a magnetic resonance fingerprinting dictionary.
15.	(Currently Amended)	A method of operating a magnetic resonance imaging system for imaging a subject, wherein the method comprises:	



acquiring tagged magnetic resonance data by controlling the magnetic resonance imaging system with tagging pulse sequence commands according to a conventional arterial spin labeling protocol, wherein the tagging pulse sequence commands include a tagging inversion pulse portion for spin labeling a tagging location within the subject, a first background suppression portion, and a first image acquisition portion, wherein the first background suppression portion comprises first magnetic resonance fingerprinting (MRF) pulse sequence commands for acquiring a first portion of fingerprinting magnetic resonance data according to a magnetic resonance fingerprinting protocol;
acquiring control magnetic resonance data by controlling the magnetic resonance imaging system with the control pulse sequence commands according to the conventional arterial spin labeling protocol, wherein the control pulse sequence commands include a control inversion pulse, a second background suppression portion, and a second image acquisition portion, wherein the second background suppression portion comprises second MRF pulse sequence commands for acquiring a second portion of fingerprinting magnetic resonance data according to the magnetic resonance fingerprinting protocol;
reconstructing tagged magnitude images using the tagged magnetic resonance data;	
reconstructing control magnitude images using the control magnetic resonance data;	
constructing an ASL image by subtracting the control magnitude images and the tagged magnitude images from each other;	
reconstructing a series of magnetic resonance fingerprinting images  using the first portion of the fingerprinting magnetic resonance data and/or the second portion of the fingerprinting magnetic resonance data; and	
generating at least one magnetic resonance parametric map by comparing the series of magnetic resonance fingerprinting images with a magnetic resonance fingerprinting dictionary.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Gulani et al. US 2016/0025835; Hernandez-Garcia et al. US 2015/0297101; Wright, K. L., D. Ma, Y. Jiang, V. Gulani, M. A. Griswold, and L. Hernandez-Garcia. "Theoretical framework for MR fingerprinting with ASL: simultaneous quantification of CBF, transit time, and T1." In Proceedings of the 22th annual meeting of ISMRM, vol. 417. 2014.; and Su, P., D. Mao, P. Liu, Y. Li, B. G. Welch, and H. Lu. "Arterial spin labeling without control/label pairing and post-labeling delay: An MR fingerprinting implementation." In Proceedings of the international society for magnetic resonance in medicine (ISMRM), p. 276. 2015.) fails to teach or render obvious every limitation of the independent claims. Specifically, while each of Hernandez-Garcia, Wright and Su teach arterial spin labelling combined with MR fingerprinting, and at least Hernandez-Garcia teaches applying MR fingerprinting pulses during at least some of the “background suppression portion” (i.e. in the intervals between the tagging pulses and the control pulses, though it is noted that Hernandez-Garcia provides no specifics regarding ) and at least the possibility of generating images, Hernandez-Garcia and Wright do not disclose the reconstructing tagged magnitude images using the tagged magnetic resonance data; reconstructing control magnitude images using the control magnetic resonance data; and constructing an ASL image by subtracting the control magnitude images and the tagged magnitude images from each other. Additionally, Su explicitly states that a subtraction image as required by the instant claims is not performed. While Gulani teaches combined MR angiography and perfusion with NMR fingerprinting, there is no evidence that the MRA image of Gulani is generated by subtracting a control magnitude image and a tagged magnitude image as required by the instant claims. Finally, based on the combined teachings of Hernandez-Garcia (e.g. the disparagement of conventional ASL in [0021], 0032]), Wright and Su (the explicit teaching that subtraction images are not compatible with the acquisition scheme) it does not seem reasonable to modify these references to include the claimed steps of reconstructing tagged magnitude images using the tagged magnetic resonance data; reconstructing control magnitude images using the control magnetic resonance data; and constructing an ASL image by subtracting the control magnitude images and the tagged magnitude images from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793